 In the Matter of RAINBO BREAD Co., EMPLOYERandBAKERY AND CON-FECTIONERYWORKERS' INTERNATIONAL UNION OF AMERICA, LOCALNo. 240, AFL, PETITIONERIn the Matter of AMERICAN LADY BAKERS, INC., EMPLOYERandBAKERYAND CONFECTIONERY WORKERS' INTERNATIONAL UNION OF AMERICA,LOCAL No. 240, AFL, PETITIONERCases Nos. 30-RC-273 and 30-RC-283.-Decided November 21, 1950DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Clyde F. Waers,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this proceeding, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.'2.The labor organization involved claims to represent certain em-ployees of the Employers.3.Questions affecting commerce exist concerning the representa-tion of employees of the Employers within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Denver Bakers Association, hereinafter called the Associa-tion, is an unincorporated body composed of 11 retail and wholesalebakeries 2 located in Denver, Colorado.The employees of each ofthese 11 bakeries are readily divisible into 3 distinct groups, to wit :driver-salesmen; journeyman bakers and their apprentices; and shopor miscellaneous employees, the last group including boxers, icers,janitors, porters, bread slicers, bread wrappers and rackers, ingredi-ent scalers, checkers, loaders, shipping clerks, pan greasers, and icingand wrapping machine operators. Since the inception of the Associa-tion in 1938, 2 of these groups, namely the driver-salesmen and thejourneyman bakers and their apprentices, have been represented sepa-'Stanislaus Implement and Hardware Company,Limited,91 NLRB 618.YThe bakeries are : AmericanLadyBakers, Inc. ; .Campbell-Sell Baking Company ; Conti-nental Baking Company;Fairfax Bakery(Safeway Stores,Inc.) ;KilpatrickBakingCompany ; Macklem Baking Company;OldHomestead Bread Company;Rainbo BreadCompany; Star Baking Company;Gus' Butter Maid Bake Shop; and Bender'sBakery.92 NLRB No. 42.-181 182DECISIONS OF NATIONALLABOR RELATIONS BOARDrately through collective bargaining contracts on a multiple-employer,Association-wide basis.On the other hand, the only collective bar-gaining with respect to the, third group-the shop employees-hasbeen sporadic and, as will be discussed below, has been on a single-employer basis.The Petitioner seeks separate units of shop employees at RainboBread Co. and American Lady Bakers, Inc., both members of the Asso-.ciation and herein collectively referred to as the Employers.How-ever, if the Board finds these separate units inappropriate, the Peti-tioner indicated at the hearing that it would be amenable to an electionin a multiple-employer unit of shop employees of members of the Asso-ciation.On the ground that it currently represents the shop employeesof Continental Baking Company and Old Homestead Bread Company,the Petitioner would exclude these employees from the broader unit.The Employers, who were represented at the hearing by the Associa-tion, contend that the separate single-employer units sought in the firstinstanceby the Petitionerare too narrowin scope.The Employersmaintain that the only appropriate unit for shop employees is amultiple-employer, Association-wide unit.Presumptively a single-employer unit is an appropriate unit.Todefeat a claim for such a unit in favor of a broader unit, a controllinghistory of collective bargaining on the broader basis mustexist.3Inthis case, in urging the appropriateness of the broad unit of shopemployees, the Employers contend that the pattern of bargaining forthis group of employees should be controlled by the Association-widepattern of bargaining established for the other groups of their em-ployees.While the Board has held that the pattern of organizationfor a special classification of employees should follow the pattern ofbargaining established generally for other employees of the particularemployer involved,4 it has never so held where, as here, the only andcurrent bargaining involving the special classification is contrary tothe pattern of bargaining for the other employees .5Thus, the shopemployees of Continental Baking Company'and Old Homestead BreadCompany have for several years ending in 1949, been separately rep-resented through written contracts by the Petitioner; and the shopemployees of Fairfax Bakery (Safeway Stores, Inc.) are currentlyrepresented under a separate contract by the Teamsters.These con-tracts have been executed by the Association on behalf of the respec-tive employers, and in each instance the. negotiations were enteredinto as a result of representation elections conducted by the IndustrialCrucible Steel Castings Company,90 NLRB 1843.Columbia Pictures Corporation,et at.,84 NLRB 647.6 In theColumbia Picturescase,supra,the Board noted that the only history of bargain-ing involving the "special classification"of employees had generally paralleled bargainingestablished for other employees. RAINBO BREAD CO.183Commission of Colorado and consented to by the Association. - Theconsent election involving the shop employees of Fairfax Bakery washeld as recently as 1948. In the same year, the Association also enteredinto a consent agreement for a representation election to be conductedby the Industrial Commission of Colorado among the shop employeesof Campbell-Sell Baking Company.Although the Teamsters Unionprevailed in the election,no collective bargaining agreement wasconsummated.Thus, not only has there been bargaining conductedon an individual-employer basis, but the Association has given itsstamp of approval to the creation of single-employer units of shopemployees by consenting to elections on an individual-employer basis.The Employers contend that the Board should not overlook thefact that all members of the Association were consulted and kept in-formed with respect to the past negotiations involving the shop em-ployees of Continental Baking Company and Old Homestead BreadCompany.We do not deem this controlling as the negotiationsinvolved only the employees of the Employers,and the resulting col-lective bargaining contract covered only those employees.Likewise,we attach no persuasive signficance to the fact that the Associationopposed petitions filed with -the Industrial Commission of ColoradoinMarch 1950 for elections among shop employees of Star BakingCompany and Campbell-Sell Baking Company.There, as in theinstant case,the Association's stand represents a mere change of posi-tion which is insufficient to offset the actual collective bargainingcarried out on an individiial-employer basis.Upon the basis of all the foregoing, we find that the shop employeesof the Employers constitute separate appropriate units.The soleremaining question relates to whether certain individuals employedby American LadyBakers, Inc., are supervisors.American Lady operates its bakery on 2 shifts,with over-all supervi-sion entrusted to a plant superintendent.About 22 shop employeesare employed on each shift,15 being engaged in production work and7 in "clean-up" work.There is a clean-up supervisor on each shiftand a forelady on each shift who exercise general supervision over theshop production employees.The parties agree and the record dis-closes that these individuals are supervisors within the meaning ofthe Act.The shop employees engaged in production work either wrap, tendthe conveyor belt, ice cakes,or ice rolls.Each of these four operationshas a so-called department head in charge.American Lady contendsthat the department. heads are supervisors.The number of employeesunder each department head varies during the day as the employeesare switched from one operation to another to insure the greatest 184DECISIONSOF NATIONAL LABOR RELATIONS BOARDcoordination of operations-the number may be as high as six or as'low as one, the average being slightly less than four.This fluidity inso smalla working force tends to indicate that actual supervision ofthese employees is vested solely in the forelady who is in charge ofall four operations, rather than in the four department heads.How-ever, testimony establishes that'the department heads direct the workof their respective operations, hire and discharge employees, and ef-fectively recommend promotions.On thebasisof this testimony, wefind that the department heads are supervisors within themeaningof the Act.The contention of American Lady that its night checker and itsshipping clerk are supervisors is clearly without merit.The checkerhas no employees working under him and the shipping clerk has onlya schoolboy assisting him part time..The following employees constitute units appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act :a.All shop (sometimes termed miscellaneous) employees em-ployed by Rainbo Bread Co. at its plant in Denver, Colorado, includ-ing boxers, icers, janitors, porters, bread slicers, bread wrappers andrackers, ingredient scalers, checkers, loaders, shipping clerks, pangreasers, and icing and wrapping machine operators,'but excludingbakers and their apprentices, driver-salesmen,. engineers, mechanics,maintenance employees in the garage and plant, and supervisors asdefined in the Act.b.All shop (sometimes termed miscellaneous) employees em-ployed by the American Lady Bakers, Inc., at its plant in Denver,Colorado, including boxers, icers, janitors, porters, bread slicers,bread wrappers and rackers, ingredient scalers, checkers, loaders,shipping clerks, pan greasers, icing and wrapping machine operators,and night checkers, but excluding, bakers and their apprentices,driver-salesmen, engineers, mechanics, maintenance employees in thegarage and plant, foreladies, department heads, and other super-,visors as defined in the Act. .[Text of Direction of Elections omitted from publication in thisvolume.]